Citation Nr: 0928459	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from September 1945 to November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Veteran also requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The 
hearing was scheduled and subsequently held in January 2008.  
The Veteran testified at that time and the hearing transcript 
is of record.  The Veteran also testified before the 
undersigned Veterans Law Judge (VLJ) in connection with the 
current claim at a July 2009 video-conference hearing.  The 
hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that he sustained a kidney 
injury in service while "scrimmaging" and was hospitalized 
as a result of such an injury, and that his currently 
diagnosed kidney disorder is related to service.  See July 
2009 video-conference hearing transcript, pp. 4-9.  In the 
alternative, the Veteran also asserts that he was treated for 
a bad cold after swimming in cold water and a kidney 
infection was found during the course of that treatment.  See 
January 2008 DRO hearing transcript, p. 2.  

The Veteran further contends that while he was discharged 
from service in November 1945, he was not discharged from the 
hospital until December 1945.  See July 2009 video-conference 
hearing transcript, p. 8.  He also reports continuity of 
symptomatology since discharge from service.  

Service treatment records (STRs) associated with the 
Veteran's claims file were negative for any diagnosis of or 
treatment for a kidney disorder, nor was there any reference 
to "scrimmaging" or treatment for a bad cold after swimming 
in cold water.  A physical examination conducted in November 
1945 prior to discharge from service found that the Veteran 
was "physically qualified for discharge in accordance with 
approved findings of the aptitude board.  Requires neither 
treatment or hospitalization."  Service personnel records 
(SPRs) associated with the claims file revealed that the 
Veteran was discharged from service in November 1945 because 
of "unsuitability."  

The first pertinent post-service evidence of record is dated 
March 2005, nearly 60 years after discharge from service.  
The Veteran was transferred from a VA medical facility to 
Walthall County General Hospital (WCGH) for physical and 
occupational therapy, as well as dialysis due to renal 
failure.  The Veteran's condition improved and he was 
discharged in May 2005.      

The Veteran sought private care from CMA Family Medicine 
Clinic (CMAFMC) in May 2005 for a variety of physical 
ailments, including renal failure. 

The Veteran presented to a VA medical facility in November 
2005 with subjective complaints of chest pain and hemoptysis 
for four days.  The Veteran provided a past medical history 
in which he hospitalized for septic arthritis in February 
2005.  During that period of hospitalization, the Veteran 
developed renal failure and required dialysis.  The 
impression was history of prostate cancer and multiple 
myeloma, suspicious for pulmonary embolism.  The Veteran was 
hospitalized for further evaluation and prescribed 
anticoagulants.  A discharge summary dated that same month 
diagnosed the Veteran as having acute pulmonary embolus and 
deep-vein thrombosis, among other conditions.

The Veteran was afforded a VA nephrology clinic consultation 
in December 2005.  The examiner noted that the Veteran had a 
past medical history of chronic renal failure secondary to 
"cast nephropathy vs. ATN [acute tubular necrosis] from 
septic arthritis in [February 2005]."  The Veteran had no 
complaints at the time of the consultation, but the examiner 
noted that the Veteran was "weaker in general."  The 
impression was chronic kidney disease secondary to cast 
nephropathy / ATN from septic arthritis.  The examiner also 
indicated that the Veteran had "recovered well."  

The Veteran presented to Forrest General Hospital (FGH) in 
April 2006 with shortness of breath and difficulty breathing.  
It was noted at that time that the Veteran's past medical 
history was significant for renal insufficiency and/or acute 
renal failure requiring dialysis for a "few" weeks in 
February 2005 secondary to multiple myeloma.  The Veteran was 
admitted for further evaluation, had a myocardial infarction, 
went into cardiac arrest, and was resuscitated and 
stabilized.      

An inpatient nephrology consultation was performed at FGH in 
May 2006 and the examiner noted that the Veteran underwent a 
renal ultrasound.  The results of this test were interpreted 
to show thinned ecogenic cortices, consistent with chronic 
medical renal disease.  The impression was acute nonoliguric 
renal failure, most likely secondary to ischemic ATN, as well 
as suspected significant chronic renal failure.  The 
Veteran's condition improved and he was eventually 
discharged.  A discharge summary dated May 2006 indicated 
that the Veteran had acute renal failure with dehydration, 
among other conditions.  Thereafter, the Veteran was 
transferred to WCGH for physical therapy and anticoagulation 
monitoring.    

The Veteran presented to a VA medical facility in April 2007 
for a general surgery consultation regarding a left flank 
mass that was displacing the left kidney.  The impression was 
retroperitoneal left flank mass, suspicious for liposarcoma.  
A biopsy note dated that same month indicated that the 
retroperitoneal mass was asymptomatic and negative for 
malignancy.  A nephrology clinic consultation note also dated 
April 2007 showed decreased renal perfusion.

In light of the evidence described above, the RO should 
contact the Veteran and request that he identify all VA 
sources of treatment for his kidney disorder and the dates 
thereof.  In particular, the Veteran is requested to indicate 
the date on which he first began receiving medical treatment 
from VA.  

Associated with the claims file is a letter to the Veteran 
dated February 2009 in which the RO advised him that efforts 
to obtain "clinical records" from the United States Naval 
Training Center in Bainbridge, Maryland via the National 
Personnel Records Center (NPRC) were unsuccessful.  While 
some service personnel records (SPRs) are of record, his 
entire personnel file should be requested as it may contain 
information relevant to the claim.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, the Veteran should be scheduled for a VA examination, 
particularly in light of his statements regarding continuity 
of symptomatology, to determine the nature and etiology of 
any and all kidney disorders and the relationship to service, 
if any.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the RO should request all VA 
medical records pertaining to the Veteran that are dated 
prior to October 2005 and from October 23, 2007 to the 
present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
ask him to identify all sources of VA 
treatment for his kidney disorder and the 
dates thereof.  In particular, the Veteran 
should be requested to indicate the date 
on which he first began receiving medical 
treatment from VA.  

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
prior to October 2005 as well as from 
October 23, 2007 to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of the remand, 
provided that the Veteran completes the 
required authorization forms.

3.  The RO should request through the 
appropriate service department and/or 
Federal agency complete copies of the 
Veteran's service personnel records.  

4.  After the above development is 
completed, the Veteran should be afforded 
a VA examination to determine the nature 
and etiology of the current diagnosed 
kidney disorder(s) and the relationship to 
service, if any.  The claims folder must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate testing deemed 
necessary by the examiner should be 
conducted at this time and included in the 
examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed kidney 
disorder(s) are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to his period of active service, 
to include the Veteran's report of a 
kidney injury in service.  The examiner 
must provide a complete rationale for any 
stated opinion.

5.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



